Citation Nr: 1538116	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  12-24 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971, to include service in Vietnam.  He was awarded the Vietnam Campaign Medal and the Combat Infantry Badge.

These matters come before the Board of Veterans' Appeals (Board) from RO denials in June 2012 and August 2012.  It was remanded by the Board in December 2014 for further evidentiary development.  Although much of the requested development was fully accomplished, another remand is required, as explained below.

The issues of entitlement to service connection for hypertension, entitlement to service connection for gastroesophageal reflux disease (GERD), and entitlement to service connection for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD causes occupational and social impairment, with deficiencies in most areas, but does not result in total occupational and social impairment.

2.  The Veteran is not unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities; as he is gainfully employed.


CONCLUSIONS OF LAW

1.  A disability rating in excess of 70 percent for PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  A total disability rating for compensation based upon individual unemployability due to service-connected disabilities is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased disability rating for PTSD and a TDIU award.  

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied prior to the initial RO decisions in an April 2012 letter.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment records, private medical treatment records, VA medical records, and the Veteran's own contentions along with his attorney's written argument.  Additionally, the Veteran has been provided with thorough and comprehensive medical evaluation as to the level of impairment related to PTSD and his employability.  The resulting VA opinions were factually informed, medically competent and responsive to the issues.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in his electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

      PTSD

Service connection for PTSD was granted in a June 2012 RO decision.  A 70 percent disability rating was assigned at that time.  The Veteran perfected an appeal as to the rating assigned, asserting that a 100 percent disability rating is warranted.  Because he has challenged this initial rating assignment, the appeal period encompasses the time period from February 2012, when he filed the claim for service connection, to the present.

Because this appeal has been ongoing for a lengthy period of time, and because the level of a veteran's disability may fluctuate over time, the VA is required to consider the level of the veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  In another relevant precedent, the Court noted that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  38 U.S.C.A. § 5110; Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Under the governing regulatory criteria, mental disorders are rated under a "General Rating Formula for Mental Disorders".  38 C.F.R. § 4.130.  The pertinent provisions of the General Formula are as follows:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  [70 percent]

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  [100 percent]  38 C.F.R. § 4.130, Diagnostic Code 9411.

The "such symptoms as" language of the diagnostic codes listed above means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

The VA has recently revised its regulations governing the evaluation of psychiatric disorders, to among other things, rely upon the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  80 Fed. Reg. 14308 (March 19, 2015).  However, the newly-revised criteria apply only to applications that were received by VA or that were pending before the agency of original jurisdiction on or after August 4, 2014.  These new provisions do not apply to claims pending before the Board on or before August 4, 2014.  In this case, the Veteran's appeal was certified to the Board prior to 2014, so the revised regulations are not applicable to this case, and the Veteran's evaluation must be based upon the DSM IV criteria.

According to the report of the Veteran's initial VA psychiatric examination for purposes of compensation, the Veteran had PTSD and major depressive disorder, which were intertwined.  He reported having been divorced in 2003 after thirty-three years of marriage.  He worked with his son, in their carpentry business and he saw his daughter and her family about once a week.  He had recently stopped attending church and was not dating.  He consumed alcohol in moderation, although he had been cited for drinking and driving in 2011, and had just completed probation related to that violation.  His PTSD symptoms included recurrent and distressing recollections of his Vietnam stressors, recurrent distressing dreams, feeling as if the traumatic events were recurring, intense psychological distress at exposure to cues that symbolize or resemble an aspect of the traumatic events, and physiological reactivity on exposure to cues that symbolize or resemble an aspect of the traumatic events.  He described persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, and persistent symptoms of increased arousal.  The examiner assessed that these symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner described him as having occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner concluded the report with the following comments:  "The Veteran is seen today for an original examination for PTSD...  This is a bonafide combat Veteran who was awarded the [Combat Infantry Badge].  The Veteran's PTSD is due to fear of hostile enemy activity due to his time in service in Vietnam.  It is at least as likely as not that the Veteran's [major depressive disorder] is secondary to the PTSD with a combined [global assessment of functioning] rating."  Lastly, the examiner assigned a global assessment of functioning score of 50.  

VA treatment reports dated in 2011 reflect the assignment of similar global assessment of functioning scores, including those of 55 and 60 upon two visits in January 2011, 60 in February 2011, 60 in March 2011, and 55 in April 2011.  

A February 2015 examination also yielded the twin diagnoses of PTSD and major depressive disorder, intertwined.  The Veteran continued to work, stating that retirement was not an option as he wants to pay off his house, and he suffered financial losses with his divorce.  He related that his son and brother work with him in his finish carpentry business.  He does not have to deal with the public in this business and his son and brother depend upon him.  He indicated that he had not had any psychiatric hospitalization, day hospitalization or counseling, and was not involved with the Vet Center.  He had again been cited for drinking and driving in 2013, although he indicated he would just have two beers a day.  He continued to manifest symptoms such as depressed mood, anxiety, near-continuous panic or depression affecting his ability to function independently, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  The examiner again concluded that the Veteran's PTSD led to social and occupational functioning impairment in most areas such as school, work, family or social relations, judgment, thinking and mood.  

The assignment of GAF scores under 60 represents the assessments of mental health professionals that the veteran has "moderate symptoms or moderate difficulty in social, occupational, or school functioning."  The GAF scores between 41 and 50 reflect "serious symptoms or any serious impairment in social, occupational, or school functioning."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, The American Psychiatric Association (1994), (DSM-IV).

Upon careful review, the Board holds that the evidence supports the current award of a 70 percent disability rating throughout the appeal period.  His symptoms are more nearly analogous to those set forth for the 70 percent disability rating, especially his difficulty in adapting to stressful circumstances and his inability to establish and maintain effective relationships.  The assessment of the examining psychologist that he has near-continuous panic or depression which affect his ability to function effectively is persuasive in this regard, as he appears to be effective in the workplace, although he is able to work alone and without public interaction.  His own statements, the available VA treatment records, and the VA examination reports buttress the finding that he has occupational and social impairment with deficiencies in most areas due to his PTSD.  Mauerhan.  However, he does not manifest total occupational or social impairment in any way; therefore the preponderance of the evidence is against a 100 percent schedular disability rating for PTSD.  

As discussed further below, the evidence is unclear as to whether the Veteran is currently taking medication to ameliorate his PTSD symptoms.  Under many circumstances, this lack of clarity would necessitate a remand.  However, in this case, the Veteran's overall impairment related to PTSD is clear.  Regardless of his medication status, he does not meet the criteria for a 100 percent disability rating.  

	TDIU

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether the Veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose, supra.

The Veteran is a finish carpenter with many years of experience.  His early VA records reflect he received VA education benefits during an apprenticeship to become skilled in this field.  He reports that he works with his son in a small carpentry business and that he works full time in this profession.  He asserts credibly that his PTSD causes difficulty for him in terms of his inability to get along with others, and that he needs to be able to work alone.  He also asserts credibly that but for his son's involvement in his business, he would not be able to hold down a job.  

The VA examiner who conducted the February 2014 psychiatric examination also rendered an opinion as to the Veteran's employability:  

The Veteran continues to be gainfully employed.  The Veteran's son and his brother are working with the Veteran in his specialized trim carpentry business.  The Veteran does not want to retire as he feels that he has a sense of purpose from his employment.  He feels that his commitment to his brother and son is a driving factor to keep him functioning at the level he is at this time.  . . .  The Veteran's PTSD would not render this Veteran totally incapable of obtaining or maintaining physical or sedentary gainful employment.  Why is that?  He is already employed and successful at what he does.  His PTSD would lead to social and occupational functioning impairment in most areas such as school, work, family or social relations, judgment, thinking and or mood.  This would not preclude this Veteran from gainful employment.  He is a skilled worker and able to continue what he is doing in terms of employment.  

Service connection has been granted for PTSD, rated as 70 percent disabling; and tinnitus, rated as 10 percent disabling.  The combined disability rating is 70 percent.  As such, he meets the schedular criteria for an award of a total disability rating for compensation based on individual unemployability under the provisions of 38 C.F.R. § 4.16(a), IF in the judgment of VA, his service-connected disabilities render him unemployable.

Upon careful and sympathetic review, the Board concludes that the Veteran is not unemployable due to service-connected disabilities.  Most pertinent to this conclusion is the fact that he is currently and successfully working.  The February 2015 opinion of the VA examiner, who is an expert at evaluating the impact of psychiatric disabilities upon employability, is also very persuasive.  It would even appear that his work helps the Veteran to maintain a precarious balance in terms of his mental health.  He feels needed by his son and brother in their business.  All the evidence shows and we can only conclude that the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose, supra.

Incidentally, although service connection claims are being remanded, adjudication of the pending TDIU claim can proceed.  Even if service connection for additional disabilities is ultimately granted, it would not change the analysis of the TDIU claim, as the fact that the Veteran remains gainfully employed would not change.

Governing regulation provides that marginal employment shall not be considered substantially gainful employment.  For these purposes, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis, including but not limited to employment in a protected environment such as a family business or sheltered workshop, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a). 

In this case, the Veteran has not reported his annual income, and indeed, has not contended that he lives in poverty.  Rather, he asserts that his financial circumstances were damaged following his divorce, and that he needs to pay off his house.  Despite his contention that but for his son's involvement in his business, he would not be able to hold down a job, the Board declines to find his employment is protected or sheltered simply because he works in a family business.  To the contrary, it appears that he is an integral part of a small business and that he brings significant skill and experience to the business.  

In summary, the preponderance of the evidence is against the claim for a TDIU.  The Veteran is working productively in a profession which allows him to work independently, to avoid interaction with the public, and which appears to support his overall well-being in terms of his mental health.  The appeal is therefore denied.

	Extra-schedular consideration

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the rating schedule is sufficient.  38 C.F.R. 4.20, 4.27.  For exceptional cases, VA has authorized the assignment of extraschedular ratings and provided the following guidance for awarding such ratings.

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, [C & P], upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

A "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423 (2009); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

In this case, there is no indication that the schedular criteria fail to contemplate the Veteran's level of disability or symptomatology; as such there is no basis for referring this case for consideration of extra-schedular ratings.  

The Board also finds that the rating schedule is adequate, even in regard to the collective and combined effect of both of the Veteran's service connected disabilities, and that referral for extraschedular consideration of any combined effect is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Lastly, the Board declines to suggest a referral of this case to the Director of the VA's Compensation and Pension Service for extra-schedular consideration as provided by 38 C.F.R. § 4.16(b).  This provision applies to Veterans who do not meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  This Veteran does meet those standards, but the VA has found him to be employable and actually employed despite the severity of his PTSD.  


ORDER

A disability rating in excess of 70 percent for PTSD is denied.

An award of TDIU is denied.


REMAND

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Disability which is proximately due to or the result of a service-connected disease or injury also shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.

The Veteran's service treatment records are entirely negative for hypertension, GERD, and erectile dysfunction.  The initial diagnosis of each disability occurred many years after his discharge from service.  

The Veteran and his attorney have proposed two distinct theories of secondary service connection.  The first is that the Veteran's PTSD has proximately caused his hypertension, GERD, and erectile dysfunction based upon the additional stress that PTSD and PTSD symptomatology causes the Veteran on a daily basis.  The second theory is that the medication the Veteran was taking and/or is taking for PTSD has caused or contributed to these three disabilities.  

As to the first theory, of secondary service connection due to the physical effects of stress upon the body, in an October 2012 VA opinion, a Board of two VA medical experts rendered the opinion that these disabilities were not proximately caused or aggravated by the Veteran's service-connected PTSD.  Although this opinion is helpful, little explanation or rationale was provided by the authors of the opinion.  Both authors refuted the general treatise evidence submitted by the Veteran's attorney to support this theory of entitlement on the basis that the studies cited were not well-founded, without further elucidation.  The Board therefore deems that further medical opinion is necessary.

As to the second theory, the RO has simply denied this claim on the basis that the Veteran is not taking any medication to alleviate his PTSD symptoms.  This denial is overbroad and may be inaccurate.  Careful review of the Veteran's VA treatment records reveals that he was taking several psychotropic medications for at least a period of several years after he established medical care at the VA.  The Veteran's attorney notes, and his medical records confirm, that he was taking Sertraline and Wellbutrin for PTSD symptoms.  He also took Hydroxyzine to aid with sleep.  Earlier VA records reflect a prescription for Venlafaxine hydrochloride, and a notation that he had stopped taking Effexor.  The Sertraline, Wellbutrin, and Hydroxyzine dropped off his VA pharmacy list beginning in 2012, but there is no explanation in his written VA medical records for their absence.    

With regard to the Veteran's hypertension, another potential theory of entitlement is apparent and should be explored as well.  Regulations pertaining to all herbicides used in Vietnam provide that if a Veteran served on active duty in Vietnam during the Vietnam era, as this Veteran did, he is presumed to have been exposed to Agent Orange or similar herbicides.  38 C.F.R. § 3.307.  While hypertension is not recognized in 38 C.F.R. § 3.309 as a presumptive condition due to herbicide exposure, the National Academy of Sciences has indicated that there is limited or suggestive evidence of an association between hypertension and herbicide exposure.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report:  Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308 -01 (Apr. 11, 2014).  Therefore, the Board finds that an informed VA medical opinion is required to address whether the Veteran's hypertension is related to service, to include his presumed in-service herbicide exposure.

As the appeal must be remanded anyway, the Veteran's VA medical records should be updated for the file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment, afforded to the Veteran since May 2015 at the Lincoln and Omaha VA Medical Centers, and all related clinics.   

2.  After obtaining any outstanding records, the Veteran's claims file should be provided to a VA physician with appropriate expertise.  The physician is requested to review the relevant evidence and form an opinion as to whether it is more, less, or equally likely that:
* PTSD caused or contributed to hypertension, GERD, or erectile dysfunction; or 
* whether any medication the Veteran was taking for PTSD (Sertraline, Wellbutrin, Hydroxyzine, Venlafaxine hydrochloride/Effexor) has caused or contributed to these three disabilities.  

The physician is also requested to consider the general medical treatise evidence submitted by the Veteran's attorney regarding physical effects of stress on the body in the context of a conclusion particular to this Veteran.  The complete rationale for all opinions expressed should be fully explained

If the physician deems that a clinical examination of the Veteran and/or additional tests and studies would be helpful, such examination, tests and studies must be arranged.

3.  The Veteran should be afforded a VA examination by an examiner with appropriate expertise to evaluate his hypertension for purposes of determining whether it is more, less, or equally likely that hypertension is related to service, to include as due to his presumed in-service herbicide exposure.  

The claims folder must be made available to the examiner for review before the examination.  A complete rationale must be provided.  The fact that hypertension is not on the list of presumptive diseases is not a sufficient rationale for a negative opinion.

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


